DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3: “a property in a body” should be changed to “the property in the body”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the amplitudes" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the amplitudes” as “amplitudes”.
Claims 2-13 are rejected due to their dependence on claim 1.
Claim 14 recites the limitation "the amplitudes" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the amplitudes” as “amplitudes”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (WO 2004/014456) (applicant disclosed) in view of Vorenkamp et al. (U.S. Pub. No. 2002/0047942).
Regarding claim 1, Allen discloses:
A measurement system for measuring a property in a body (paragraphs 0020-0024), the measurement system comprising: a measurement circuit (pressure sensor using integrated circuit technology; see paragraph 0023) for measuring a property in a body (paragraphs 0020-0024), the measurement circuit (sensor) comprising: a resonant circuit (LC resonant circuit) comprising a first element and a second element (paragraphs 0067-0069 disclose wherein the LC circuit is made of two elements, a capacitor and inductor), wherein at least one of the first element and the second element is configured such that a property thereof is dependent on the property in the body (paragraphs 0022-0024 disclose wherein the pressure sensor system and the LC circuit are configured or manipulated based on the location and properties of the body or environment and wherein the resonant frequency property is varies depending on the pressure of the environment); and a non-linear element (diode 194; see paragraph 007); a driving circuit (transmitting antenna) for providing a driving signal to the measurement circuit, wherein the driving signal comprises a first component at a first frequency and a second component at a second frequency (paragraphs 0027-0029 disclose wherein the transmitting antenna of the system introduces excitation signals at multiple frequencies); and an analyzer circuit for analyzing a response of the measurement circuit in figure 22 and paragraphs 0096-0106 and 0108 disclose wherein the system continuously analyzes the signal response of the sensor measurement and wherein the system includes a microprocessor).
Yet Allen does not disclose:
the non-linear element arranged to generate intermodulation products when the circuit is driven by an input signal comprising a first component at a first frequency and a second component at a second frequency; and wherein the analyzer circuit is configured to measure a ratio of the amplitudes of odd order intermodulation products resulting from the first and second components of the driving signal.
However, in the same field of circuit systems for analyzing signal data, Vorenkamp discloses:
a non-linear element arranged to generate intermodulation products when the circuit is driven by an input signal comprising a first component at a first frequency and a second component at a second frequency (paragraphs 0153-0156 disclose wherein the system uses nonlinear circuit elements and system uses two signals at separate frequencies which produce or generate intermodulation distortion products); and wherein the analyzer circuit is configured to measure a ratio of the amplitudes of odd order intermodulation products resulting from the first and second components of the driving signal (paragraphs 0816-0817 disclose wherein the system measures the third order intermodulation product resulting from the two input signals at differing frequencies and paragraphs 0437-0438 disclose wherein the system can analyze the ratio of third order intermodulation (IM3) products m and n) .
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Allen to incorporate the non-linear element 
Regarding claim 2, Allen in view of Vorenkamp discloses the system of claim 1, Allen further discloses:
wherein at least one of the first element and the second element is configured such that an electrical property thereof is dependent on the property in the body (paragraph 0023 discloses wherein the capacitance of the capacitor of the circuit is varies with the pressure of the environment (property in the body) in which it is placed).
Regarding claim 3, Allen in view of Vorenkamp discloses the system of claim 2, Allen further discloses:
wherein the first element is an inductance and the second element is a capacitor (paragraph 0066 discloses wherein the inductive-capacitive resonant circuit is comprised of an inductor and a capacitor).
Regarding claim 7, Allen in view of Vorenkamp discloses the system of claim 2, Allen further discloses:
paragraph 0023 discloses wherein the capacitance of the capacitor of the circuit is varies with the pressure of the environment (body) in which it is placed).
Regarding claim 8, Allen in view of Vorenkamp discloses the system of claim 1, Allen further discloses:
wherein the driving circuit is arranged to provide the driving signal comprising the first component at the first frequency and the second component at the second frequency, and wherein the first frequency is above a baseline resonant frequency of the resonant circuit and the second frequency is below the baseline resonant frequency of the resonant circuit (paragraphs 0024-0031 disclose wherein the transmitting antenna induces a current which oscillates about the resonant frequency such that a first or upper frequency of the oscillating signal would be above the resonant or baseline resonant frequency and the second or lower frequency of the oscillating signal would be below baseline resonant frequency).
Regarding claim 9, Allen in view of Vorenkamp discloses the system of claim 8, Allen further discloses:
wherein the driving circuit is arranged to provide the driving signal comprising the first component at the first frequency and the second component at the second frequency, and wherein the first and the second frequency fall within the bandwidth of the resonant circuit (paragraphs 0024-0031 disclose wherein the transmitting antenna induces a current which oscillates about the resonant frequency and wherein the oscillation frequency is within a determined bandwidth of the resonant frequency).

wherein the analyzer circuit comprises a frequency analyzer (paragraph 0096 discloses wherein the system includes an impedance analyzer for scanning and determining the resonant frequency).
Regarding claim 12, Allen in view of Vorenkamp discloses the system of claim 1, Allen further discloses:
further comprising a transmitter arranged to wirelessly transmit the driving signal from the driving circuit to the measurement circuit (figures 22 and paragraphs 0025 and 0103 disclose wherein the systems wirelessly transmits signals via antenna from the sensor (measurement circuit) to the antenna and transceiver component (driving circuit)).
Regarding claim 13, Allen in view of Vorenkamp discloses the system of claim 12, Allen further discloses:
wherein the system is arranged to wirelessly transmit the response of the measurement circuit to the analyzer circuit (Figure 22 shows wherein the signal processing and analyzing components including the microprocessor are in wireless connection with the sensor, antenna, and transceiver).
Regarding claim 14, Allen discloses:
A method of measuring a property in a body (paragraphs 0020-0024), the method comprising: applying a driving signal to a measurement circuit, wherein the driving signal comprises a first component at a first frequency and a second component at a second frequency (paragraphs 0027-0029 disclose wherein the transmitting antenna of the system introduces excitation signals at multiple frequencies (first and second frequencies) to the sensor (measurement circuit)), and wherein the measurement circuit (sensor) comprises: a resonant circuit (LC resonant circuit) comprising a first element and a second element (paragraphs 0067-0069 disclose wherein the LC circuit is made of two elements, a capacitor and inductor), wherein at least one of the first element and the second element is configured such that a property thereof is dependent on the property in the body (paragraphs 0022-0024 disclose wherein the pressure sensor system and the LC circuit are configured or manipulated based on the location and properties of the body or environment and wherein the resonant frequency property is varies depending on the pressure of the environment); and a non-linear element (diode 194; see paragraph 0076) driven by an input signal comprising a first component at a first frequency and a second component at a second frequency (paragraphs 0027-0029 disclose wherein the transmitting antenna of the system introduces excitation signals at multiple frequencies); and analyzing a response of the measurement circuit in order to obtain a measurement of the property (figure 22 and paragraphs 0096-0106 and 0108 disclose wherein the system continuously analyzes the signal response of the sensor measurement and wherein the system includes a microprocessor).
Yet Allen does not disclose:
the non-linear element arranged to generate intermodulation products when the circuit is driven by an input signal comprising a first component at a first frequency and a second component at a second frequency; and wherein analyzing the response of the measurement circuit comprises measuring a ratio of the amplitudes of odd order intermodulation products resulting from the first and second components of the driving signal.
However, in the same field of circuit systems for analyzing signal data, Vorenkamp discloses:
paragraphs 0153-0156 disclose wherein the system uses nonlinear circuit elements and system uses two signals at separate frequencies which produce or generate intermodulation distortion products); and wherein analyzing the response of the measurement circuit comprises measuring a ratio of the amplitudes of odd order intermodulation products resulting from the first and second components of the driving signal (paragraphs 0816-0817 disclose wherein the system measures the third order intermodulation product resulting from the two input signals at differing frequencies and paragraphs 0437-0438 disclose wherein the system can analyze the ratio of third order intermodulation (IM3) products m and n) .
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Allen to incorporate the non-linear element arranged to generate intermodulation products when the circuit is driven by an input signal comprising a first component at a first frequency and a second component at a second frequency; and wherein analyzing the response of the measurement circuit comprises measuring a ratio of the amplitudes of odd order intermodulation products resulting from the first and second components of the driving signal, by adding the non-linear element of Vorenkamp, which similar to Allen, is directed to a circuit configuration incorporating an inductor and capacitor and is similarly concerned and directed towards the management of interference and noise signals associated with intermodulation products and thus would be obvious to incorporate the known intermodulation product generation and measurement of Vorenkamp as a means for determining and eliminating intermodulation distortion within the outputted signal of the system.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Vorenkamp, as applied to claim 1, and further in view of Ashton et al. (U.S. Pub. NO. 2003/0037591) (applicant disclosed).
Regarding claim 4, Allen in view of Vorenkamp discloses the system of claim 2, yet Allen does not disclose:
wherein the first element and the second element are arranged in parallel.
However, in the same field of human property measurement systems, Ashton discloses:
wherein the first element and the second element are arranged in parallel (figures 5a, 5b and paragraph 0034 disclose wherein the inductor and capacitor in an inductive-capacitive resonant circuit are arranged in a parallel).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first element and the second element are arranged in parallel, as taught by Ashton, as a simple substitution for the undisclosed inductor and capacitor arrangement of Allen, to achieve the predictable result of altering the electrical signal result for measurement and analysis. 
Regarding claim 11, Allen in view of Vorenkamp discloses the system of claim 9, yet Allen does not disclose:
further comprising a wire connection connecting the driving circuit and the measurement circuit.
However, in the same field of human property measurement systems, Ashton discloses:
further comprising a wire connection connecting the driving circuit and the measurement circuit (paragraph 0031 discloses wherein the pressure sensor (measurement circuit) is connected by a cable (wire) to the transponder (driving circuit)).
.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Vorenkamp, as applied to claim 2, and further in view of Weiss (U.S. Pub. No. 2010/0277175) (applicant disclosed).
Regarding claim 5, Allen in view of Vorenkamp discloses the system of claim 2, yet Allen does not disclose:
wherein the non-linear element comprises two antiparallel diodes.
However, in the same field of human property measurement systems, Weiss discloses:
wherein the non-linear element comprises two antiparallel diodes (paragraph 0037 and figure 4 disclose wherein diodes D1 and D2 are connected anti-parallel).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the non-linear element comprises two antiparallel diodes, by replacing the diode or non-linear element of Allen with the two antiparallel diodes of Weiss, in order to allow for controllable tuning and detuning of the circuit (paragraph 0037).
Regarding claim 6, Allen in view of Vorenkamp and Weiss discloses the system of claim 5, yet Allen does not disclose:

 However, in the same field of human property measurement systems, Weiss discloses:
wherein the first element is an inductance and the second element is a capacitor, wherein the inductance and the capacitor are arranged in parallel, and wherein the two antiparallel diodes are connected in parallel with the inductance and the capacitor (Figure 4 shows a capacitor (Cp), inductor (L), and two antiparallel diodes (D1 and D2) all connected in parallel). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first element is an inductance and the second element is a capacitor, wherein the inductance and the capacitor are arranged in parallel, and wherein the two antiparallel diodes are connected in parallel with the inductance and the capacitor, as taught by Weiss, in order to allow for controllable tuning and detuning of the circuit (paragraph 0037).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./            Examiner, Art Unit 3791

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791